Case 15-14549-elf       Doc 54     Filed 11/29/18 Entered 11/29/18 16:25:58         Desc Main
                                   Document      Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                              :
Anita V. Tennant                                    :
                              Debtor                :     Chapter 13
                                                    :
Anita V. Tennant                                    :     Bankruptcy No. 15-14549 ELF
                              Movant                :
           v.                                       :
                                                    :
U.S. Bank, National Association, as Trustee for     :
Asset Backed Securities Corporation Home Equity     :
Trust, Series 2005-He2, Asset Backed Pass-          :
Through Certificates, Series 2005-He2               :
                               Respondent           :
                                                    :

 RESPONSE OF U.S. BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR ASSET
BACKED SECURITIES CORPORATION HOME EQUITY TRUST, SERIES 2005-HE2,
ASSET BACKED PASS-THROUGH CERTIFICATES, SERIES 2005-HE2 TO MOTION
         TO RECONSIDER ORDER MODIFYING AUTOMATIC STAY

         Respondent, U.S. Bank, National Association, as Trustee for Asset Backed Securities

Corporation Home Equity Trust, Series 2005-He2, Asset Backed Pass-Through Certificates,

Series 2005-He2, by and through its attorneys, Phelan Hallinan Diamond & Jones, LLP, hereby

responds to Motion To Reconsider Order Modifying Automatic Stay and in support thereof, avers

as follows:

         1. Admitted.

         2. Admitted.

         3. Admitted.

         4. Admitted.

         5. Admitted.

         6. Admitted.

         7. Admitted.
Case 15-14549-elf      Doc 54     Filed 11/29/18 Entered 11/29/18 16:25:58           Desc Main
                                  Document      Page 2 of 2


       8. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       9. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       10. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       11. Debtor is due for the 12/1/17 post petition payment in the amount of $590.25 and the

           1/1/18-11/1/18 post petition payments in the amount of $585.95 for a total arrears due

           of $7,035.70, with the next post payment due on 12/1/18.

       WHEREFORE, Respondent, U.S. Bank, National Association, as Trustee for Asset

Backed Securities Corporation Home Equity Trust, Series 2005-He2, Asset Backed Pass-

Through Certificates, Series 2005-He2 respectfully requests that this Honorable Court deny

Motion To Reconsider Order Modifying Automatic Stay in its entirety.



                                                     Respectfully submitted,

Date: November 29, 2018                              /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
                                                     Email: jerome.blank@phelanhallinan.com
